METHOD AND SYSTEM FOR
TESTING PERFORMANCE OF FLIGHT
CONTROL SURFACE SYSTEMS



FINAL OFFICE ACTION


This action is in response to the Applicant’s amendment dated Sep. 29, 2021.

SPECIFICATION

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. The Applicant's cooperation is requested in correcting any errors of which the Applicant may become aware of in the specification.

CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.

Objection

Claim 3 is objected to because the claim number itself has been struck through although the claim has otherwise been identified as being amended.

35 U.S.C. § 112

In view of the Applicant’s amendments to the claims, the claim rejection under 35 U.S.C. 112(b) as set forth in the previous Office Action (June 29, 2021) has been overcome.

35 U.S.C. § 102

In view of the Applicant’s amendments to the claims, the claim rejection under 35 U.S.C. 102(a)(1) with respect to Fage (5,775,639) as set forth in the said previous Office Action has been overcome. However, the following now applies:

Claims 1 - 4 and 8 - 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by The Boeing Company (EP 3 363 742).

With respect to independent claim 1, Boeing sets forth an apparatus for loading a device (12), the apparatus comprising:
a frame (78);
a linkage system connected to the frame, wherein the linkage system comprises:

a support member (96) movably connected to the frame;
an actuating member (140) movably connected to the frame; and
a load member (130) that is movably connected to the actuating member, the support member, and the device (12), wherein operation of the actuating member when the load member is connected to the device loads the device; and
a load measurement device (138a), associated with the load member, for measuring a load applied to the device by the load member.

With respect to claim 2, Boeing sets forth that the load member (130) is connected to the device (12) such that movement of the device causes the linkage system (Fig 4a) to move in a corresponding manner.

With respect to claim 3, Boeing sets forth that the load measurement device comprises a load cell (138).

With respect to claim 4, Boeing sets forth that the actuating member (140), the support member (96), and the load member (130) are movably connected together via a joint (132) and that the actuating and support members are connected to opposite sides of the frame (Fig. 4A).

With respect to claim 8, Boeing sets forth that the actuating member (140) comprises an actuator (140).


With respect to claim 9, Boeing sets forth a remote control unit (308) in communication with the hydraulic actuator (140) to control a pressure setting of the hydraulic actuator in order to control a load applied to a control surface of the device by the load member.

With respect to claim 10, Boeing sets forth a platform attached to the frame and a base structure attached to the platform wherein the device is attached to the base structure (Fig. 4A).

With respect to claim 11, Boeing sets forth a load application system comprising a plurality of load systems, wherein the frame and the linkage system form a load system of the plurality of load systems (Fig. 4A).

With respect to claim 12, Boeing sets forth that the device comprises a control surface (12), a movement system (12a), and an attachment structure (24).

35 U.S.C. § 103

In accordance with 35 U.S.C. 103, a patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over The Boeing Company (EP 3 363 742).

With respect to claim 5, Boeing sets forth that the support member (96) is movably connected to the frame (78) at a first joint (Fig. 4A) and that the actuating member (140) is movably connected to the frame at a second joint (Fig. 4A).
Boeing fails to set forth that the support member (96) is movably connected to a first side of the frame while the actuating member (140) is movably connected to a second side of the frame.
However, it would have been obvious to one having ordinary skill in the art armed with the Boeing teaching to connect the support member to a first side of the frame while connecting the actuating member to a second side of the frame.
The motivation being to create an overall frame which is smaller in size by connecting the members to the different sides of the frame.

Allowable Subject Matter

Claims 6 and 7 are each objected to as being dependent upon rejected claims 1 and 5 but would each be allowable if rewritten in independent form including all of the limitations of both claims 1 and 5.

Claims 13 - 24 have been found to be distinct over the prior art and are thus allowable.


CONTACT INFORMATION

The Applicant's submission of an Information Disclosure Statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on June 29, 2021 prompted the new grounds of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 609.04(b). The Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Eric S. McCall/Primary Examiner
Art Unit 2856